
	
		II
		111th CONGRESS
		2d Session
		S. 3845
		IN THE SENATE OF THE UNITED STATES
		
			September 27, 2010
			Mr. Casey introduced the
			 following bill; which was read twice and referred to the
			 Committee on
			 Finance
		
		A BILL
		To establish the National Competition for Community
		  Renewal to encourage communities to adopt innovative strategies and design
		  principles to programs related to poverty prevention, recovery and response,
		  and for other purposes.
	
	
		1.Short
			 title; table of contents
			(a)Short
			 titleThis Act may be cited
			 as the National Opportunity and
			 Community Renewal Act.
			(b)Table of
			 contentsThe table of contents of this Act is as follows:
				
					Sec. 1. Short title; table of
				contents.
					Sec. 2. Findings.
					Sec. 3. Purposes.
					Sec. 4. Definitions.
					TITLE I—National and Local Opportunity Boards
					Sec. 101. National Opportunity Board.
					Sec. 102. Local Opportunity Boards.
					TITLE II—National Competition for Community Renewal
					Sec. 201. Establishment.
					Sec. 202. Duration.
					Sec. 203. Local opportunity funds.
					Sec. 204. Grant awards.
					Sec. 205. Waiver program.
					Sec. 206. Tax incentives.
					Sec. 207. Application and administration.
					TITLE III—Community renewal incentives
					Sec. 301. Community renewal savings.
					Sec. 302. Community tax incentives.
					Sec. 303. Renewal employer refundable credit.
					Sec. 304. Unrelated business taxable income
				deduction.
					Sec. 305. Qualified community renewal contribution.
					Sec. 306. High school graduation tax credit.
					Sec. 307. Modified new markets tax credit.
					Sec. 308. Earned income tax credit.
					Sec. 309. Community renewal bonds.
					Sec. 310. Anti-corruption provision.
					TITLE IV—Competitions for innovation in client advocacy and
				evaluation
					Sec. 401. Client advocacy competition.
					Sec. 402. Evaluation competition.
					TITLE V—Report to Congress
					Sec. 501. Report to Congress.
					TITLE VI—Authorization of appropriations
					Sec. 601. Authorization of appropriations.
				
			2.FindingsCongress makes the following
			 findings:
			(1)Recent data found
			 that 43,600,000 Americans were living in poverty, with 15,500,000 children
			 living in poverty.
			(2)The 2009 Federal
			 Poverty Level for a household of 4 was set at $22,050.
			(3)The Federal
			 Government alone spends approximately $700,000,000,000 on poverty programs,
			 with an additional $200,000,000,000 expended by States.
			(4)Poverty in
			 America has changed remarkably since the last major transformative policy
			 debate on the issue.
			(5)The 1996 welfare
			 reform bill ultimately did not create new systems nor did it drive market-based
			 solutions.
			(6)The economic
			 downturn has exposed the weakness of poverty reduction programs that are not
			 market-driven.
			(7)Effective and
			 meaningful investment in poverty prevention programs will result in greater
			 efficiencies at the Federal level.
			3.PurposesIt is the purpose of this Act to—
			(1)establish a
			 National Competition for Community Renewal to allow eligible communities to
			 draw upon existing and supplemental resources to design and implement
			 innovative poverty reduction and prevention programs;
			(2)significantly
			 reduce the number of people in America living in poverty while also reducing
			 the total amount of Federal dollars spent on poverty reduction;
			(3)refocus
			 poverty-related services toward an asset model that enables and supports each
			 individual to reach his or her full potential; and
			(4)encourage
			 innovation in designing poverty reduction and prevention services and models in
			 American communities, and to assess the successes and failures of innovative
			 designs and non-traditional service delivery models.
			4.DefinitionsIn this Act:
			(1)BoardThe
			 term Board means the National Opportunity Board established under
			 section 101.
			(2)Eligible
			 areaThe term eligible area means a city, county,
			 town, township, parish, village, or other general purpose political subdivision
			 of a State, including the District of Columbia and insular areas, that meets
			 criteria to be established under this Act by the Board.
			(3)HolisticThe
			 term holistic means encompassing health, education, labor,
			 housing, justice and food.
			(4)Human
			 Development IndexThe term Human Development Index
			 means a summary composite index that measures an area’s average achievements in
			 3 basic aspects of human development (health, knowledge, and a decent standard
			 of living) and is currently calculated on a global scale by the United Nations
			 Development Program and other organizations.
			(5)Local governing
			 bodyThe term local governing body means the
			 executive office of any city, county, town, township, parish, village, or other
			 general purpose political subdivision of a State, including the District of
			 Columbia and insular areas.
			(6)Local
			 Opportunity PlanThe term Local Opportunity Plan
			 means a detailed spending plan, to be developed by the Local Opportunity Board
			 and submitted to the National Opportunity Board under guidelines to be
			 established by the National Opportunity Board.
			(7)National
			 CompetitionThe term National Competition means the
			 National Competition for Community Renewal established under title II.
			(8)Program
			 periodThe term program period means a period of 5
			 years, beginning on the date of the selection of an eligible area by the
			 Board.
			(9)Qualified
			 areaThe term qualified area means an eligible area
			 that has been approved under the National Competition by the Board.
			(10)Qualified
			 military installationThe term qualified military
			 installation means any military installation or facility the number of
			 members of the Armed Forces of the United States assigned to which, as of the
			 date of enactment of this Act, is not less than 1,000.
			(11)Responsible
			 local officialThe term responsible local official
			 means the local official appointed by the Local Opportunity Board to administer
			 the funds in the local opportunity fund for the qualified area involved. Such
			 official shall be so appointed if such official is responsible for
			 administering the majority of funding under the waived programs specified under
			 section 203(b)(2)(B) for the area involved.
			(12)Rural
			 areaThe term rural area means an eligible area
			 within a public use microdata area that meets the definition of rural
			 area as determined by the Census Bureau for the most recent Census for
			 which data is available.
			INational and
			 Local Opportunity Boards
			101.National
			 Opportunity Board
				(a)EstablishmentThere
			 is established a bipartisan, independent entity to be known as the
			 National Opportunity Board to develop and administer the
			 National Competition.
				(b)CompositionThe
			 Board shall be composed of 7 members, of which—
					(1)1 member shall be
			 the President's Domestic Policy Advisor;
					(2)1 member shall be
			 appointed by the President in consultation with the majority and minority
			 leaders of the House of Representatives and the Senate, who shall serve as the
			 Chair of the Board;
					(3)1 member shall be
			 appointed by the minority leader of the Senate in consultation with the
			 minority leader of the House of Representatives, who shall serve as the
			 Vice-Chair of the Board;
					(4)1 member shall be
			 appointed by the senior Democratic member of the Senate leadership;
					(5)1 member shall be
			 appointed by the senior Republican member of the Senate leadership;
					(6)1 member shall be
			 appointed by the senior Democratic member of the House of Representatives
			 leadership; and
					(7)1 member shall be
			 appointed by the senior Republican member of the House of Representatives
			 leadership.
					(c)AppointmentsThe
			 members appointed to the Board under subsection (b) shall, to the extent
			 practicable, include—
					(1)representatives
			 of non-profit organizations;
					(2)members of the
			 poverty reduction advocacy community;
					(3)experts in the
			 area of philanthropic giving; and
					(4)members with
			 experience relative to local government administration.
					(d)Ex officio
			 members
					(1)In
			 generalThe following individuals or their designees shall serve
			 as ex officio members of the Board:
						(A)The Secretary of
			 Health and Human Services;
						(B)The Secretary of
			 Commerce;
						(C)The Secretary of
			 Housing and Urban Development;
						(D)The Secretary of
			 Labor;
						(E)The Secretary of
			 Agriculture; and
						(F)The Attorney
			 General.
						(2)LimitationsEx
			 officio members of the board shall—
						(A)not have a vote
			 with respect to the activities of the Board; and
						(B)be required to
			 attend all meetings of the Board.
						(3)DesigneesAn
			 individual who is not at least an Assistant Secretary may not be designated to
			 serve as an ex officio member of the Board under paragraph (1).
					(e)Dismissal,
			 quorum, vacancies
					(1)In
			 generalEach member of the Board appointed under subsection (b)
			 shall serve for a term of 6 years, except that—
						(A)a member of the
			 Board may be removed by a unanimous vote of all remaining voting members of the
			 Board, and only for cause;
						(B)if an individual
			 is appointed to fill a vacancy occurring prior to the expiration of the term of
			 the individual’s predecessor, that individual shall serve only for the
			 remainder of the predecessor’s term; and
						(C)any such
			 appointment to fill a vacancy shall be made within 60 days after the vacancy
			 occurs and shall be made in the same manner in which the original appointment
			 was made.
						(2)QuorumA
			 majority of the members of the Board appointed under subsection (b) shall
			 constitute a quorum to conduct business.
					(3)MeetingsThe
			 Board shall meet at the call of the Chair or a majority of the members
			 appointed under subsection (b), and commence operations as soon as practicable
			 and after its initial meeting.
					(f)Duties
					(1)Guidelines for
			 the National CompetitionThe Board shall design and establish
			 written guidelines for establishing and implementing the National Competition,
			 including the following:
						(A)Criteria for
			 establishing eligible areas, including—
							(i)to
			 the extent practicable, the use by the Board of the Human Development Index or
			 the Supplemental Poverty Measurement to be established by the Census Bureau as
			 a criteria for determining eligible areas; and
							(ii)the demonstrated
			 ability of a Local Opportunity Board to provide local matching funds as
			 established under section 204(e).
							(B)Application
			 requirements to enable eligible areas to apply for grants and other assistance
			 under the National Competition, including the design and content of the Local
			 Opportunity Plan, as described in subsection 102(d)(1).
						(C)Criteria for
			 evaluating applications submitted under the National Competition.
						(D)Eligible program
			 development costs.
						(E)Criteria for
			 accountability measures for eligible areas selected to participate in the
			 National Competition.
						(F)Reporting
			 requirements for eligible areas selected to participate in the National
			 Competition.
						(2)RulemakingThe
			 Board shall have the authority to promulgate regulations for establishment and
			 administration of the National Competition.
					(3)Administration
			 of National CompetitionThe Board shall administer the National
			 Competition, including—
						(A)awarding funding
			 and waivers to eligible areas based on developed criteria; and
						(B)evaluating the
			 performance of participating eligible areas in accordance with this
			 section.
						(4)Evaluations
						(A)In
			 generalNot later than 3 years after the date of enactment of
			 this Act, and annually thereafter, the Local Opportunity Board shall submit to
			 the National Opportunity Board a comprehensive report on the implementation of
			 a spending plan as described in section 102(d)(1)(A).
						(B)Cancellation of
			 awardBased on information received in the report under
			 subparagraph (A), the National Opportunity Board may revoke funding and access
			 to benefits provided under title II if the Board determines that—
							(i)the
			 Local Opportunity Board of the qualified area fails to provide the information
			 required under subparagraph (A), or the information provided by the chief
			 elected official is inadequate;
							(ii)the Local
			 Opportunity Board of the qualified area failed to comply with the provisions
			 established under the Local Opportunity Plan as established under section
			 102(d)(1); or
							(iii)the Local
			 Opportunity Board of the qualified area failed to meet any additional criteria
			 to be established by the National Opportunity Board.
							(C)Repayment of
			 amountsThe National Opportunity Board may, in accordance with
			 this subsection, require a qualified area to repay any amounts that were not
			 expended by the qualified area in accordance with the Local Opportunity Plan as
			 established under section 102(d)(1), and any such funds shall be returned to
			 the general fund of the Treasury.
						(D)GuidelinesThe
			 National Opportunity Board shall establish guidelines for the conduct of an
			 independent audit, after the second program year, of any qualified area
			 participating in the National Competition. Such guidelines shall require that
			 the qualified area be audited in accordance with generally accepted auditing
			 standards by independent certified public accountants and that all books,
			 accounts, financial records, reports, and files necessary to facilitate the
			 audits shall be made available to the person or persons conducting the
			 audits.
						(g)Personnel
			 matters
					(1)Compensation
			 and expenses
						(A)In
			 generalExcept as provided in this paragraph, a member of the
			 Board shall serve without compensation.
						(B)Travel
			 expensesEach member of the Board shall be reimbursed for travel
			 and per diem in lieu of subsistence expenses during the performance of duties
			 of the Board while away from home or his or her regular place of business, in
			 accordance with applicable provisions under subchapter I of chapter 57 of title
			 5, United States Code.
						(C)Federal
			 employeesA member of the Board who is an officer or employee of
			 the Federal Government shall serve without compensation in addition to the
			 compensation received for the services of the member as an officer or employee
			 of the Federal Government.
						(2)StaffSubject
			 to such rules as the Board may prescribe, the Chair of the Board, without
			 regard to the provisions of title 5, United States Code, governing appointments
			 in the competitive service, and without regard to the provisions of chapter 51
			 and subchapter III of chapter 53 of such title (relating to classification and
			 General Schedule pay rates), may appoint and fix the pay of a staff director
			 and such other personnel as may be necessary to enable the Board to carry out
			 its functions; except that no rate of pay fixed under this subsection may
			 exceed the maximum rate of basic pay payable for GS–15 of the General
			 Schedule.
					(3)Staff of
			 Federal agenciesUpon request of the Chair of the Board, the head
			 of any department or agency described under section 101(d) may detail, on a
			 non-reimbursable basis, any of the personnel of that department or agency to
			 the Board to assist it in carrying out its functions under this Act.
					(h)Authorization
			 of appropriationsFor the purposes of carrying out this section,
			 there are authorized to be appropriated $1,000,000 for fiscal year 2011, and
			 $2,500,000 each of fiscal years 2012 through 2016.
				102.Local
			 Opportunity Boards
				(a)EstablishmentTo
			 be eligible to receive funds under this Act, the chief elected official of an
			 eligible area shall establish a Local Opportunity Board.
				(b)CompositionThe
			 Local Opportunity Board shall consist of not more than 5 members, to be
			 appointed by the chief elected official of the eligible area, and shall include
			 representatives of—
					(1)State
			 government;
					(2)non-elected
			 community leaders, particularly those providing poverty-related services,
			 including advocates and experts; and
					(3)the head of the
			 lead agency (or his or her designee) in one or more of the following programs
			 operating in the eligible area—
						(A)health
			 programs;
						(B)labor
			 programs;
						(C)housing
			 programs;
						(D)agriculture
			 programs;
						(E)justice programs;
			 or
						(F)commerce
			 programs.
						(c)ChairThe
			 members of the Local Opportunity Board shall select a Chair form among such
			 members.
				(d)DutiesThe
			 Local Opportunity Board shall—
					(1)develop and
			 submit to the Board a Local Opportunity Plan, that at a minimum
			 includes—
						(A)a detailed
			 spending plan for any funds approved under the National Competition by the
			 Board;
						(B)a description of
			 how the spending plan meets the criteria listed for grant eligibility as
			 defined by the Board and including the criteria listed in section
			 205(a);
						(C)a description of
			 coordination with other Federal, State, and local government assistance
			 programs available in the jurisdiction in which the eligible area is located;
			 and
						(D)any other
			 elements as required by the Board;
						(2)submit an
			 application (including the Local Opportunity Plan), pursuant to guidelines
			 established by the Board, to the Board for approval; and
					(3)establish a
			 reporting system, as described in section 101(f)(1)(F), through which the Chair
			 of the Local Opportunity Board shall report to the National Opportunity Board
			 in compliance with that subsection.
					IINational
			 Competition for Community Renewal
			201.EstablishmentThe Board shall develop and publish
			 guidelines for the establishment of the National Competition for Community
			 Renewal to provide for the awarding of competitive grants, targeted waivers,
			 and targeted tax incentives.
			202.DurationThe National Competition shall be effective
			 beginning with the first fiscal year that begins after the date of enactment of
			 this Act and ending after the fifth such fiscal year.
			203.Local
			 opportunity funds
				(a)EstablishmentTo
			 be eligible to receive assistance under this Act, the Local Opportunity Board
			 for the qualified area shall—
					(1)establish a local
			 opportunity fund; and
					(2)otherwise comply
			 with the requirements of this section.
					(b)Amounts in
			 fund
					(1)In
			 generalPrior to awarding a grant to a qualified area under
			 section 204, the Local Opportunity Board of the qualified area shall have
			 established a local opportunity fund.
					(2)DepositsThere
			 shall be deposited into the local opportunity fund the following:
						(A)Any funds
			 provided to the qualified area under the grant program established under
			 section 204.
						(B)Funds made
			 available for use during the program period in the qualified area under the
			 following:
							(i)The
			 Community Services Block Grant Act (42 U.S.C. 9901 et seq.).
							(ii)The Head Start
			 Act (42 U.S.C. 9831 et seq.).
							(iii)The Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
							(iv)The supplemental
			 nutrition assistance program under the Richard B. Russell National School Lunch
			 Act (7 U.S.C. 2011 et seq.).
							(v)The
			 Weatherization Assistance for Low-Income Persons Program under the Energy
			 Conservation and Production Act (42 U.S.C. 6861 et seq.).
							(vi)The Jobs Corps
			 program under subtitle C of title I of the Workforce Investment Act of 1998 (29
			 U.S.C. 2881 et seq.).
							(vii)The Temporary
			 Assistance to Needy Families Program under title IV of the Social Security Act
			 (42 U.S.C. 601 et seq.).
							(viii)The Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.).
							(C)Any matching
			 funds provided by the qualified area.
						(c)Accounting
			 regulationsThe Board shall promulgate regulations with respect
			 to accounting for the amounts in the local opportunity funds established under
			 subsection (a).
				(d)Use of
			 fundsThe responsible local official shall have a fiduciary
			 responsibility to administer funds in the local opportunity fund established
			 under subsection (a)—
					(1)in accordance
			 with the Local Opportunity Plan (as approved by the Board); and
					(2)notwithstanding
			 the provisions of law referred to in subsection (b)(2)(B).
					(e)State
			 fundsThe Local Opportunity Plan described in section 102(d)(1)
			 shall provide satisfactory assurance that Federal funds and assistance made
			 available under this title shall not be comingled with State funds, except as
			 provided for under subsection (b)(2)(C).
				204.Grant
			 awards
				(a)AuthorizationThe
			 Board shall award competitive grants to qualified areas that meet criteria to
			 be established by the Board.
				(b)AdministrationAmount
			 made available under a grant under this section to a qualified area shall be
			 deposited in the local opportunity fund established by the chief elected
			 official for the qualified area.
				(c)AmountThe
			 amount of a grant under this section shall not exceed $10,000,000.
				(d)Use of
			 amountsThe responsible local official shall have a fiduciary
			 responsibility to administer funds in accordance with the priorities
			 established in the Local Opportunity Plan by the Local Opportunity Board and
			 approved by the National Opportunity Board.
				(e)Matching
			 fund
					(1)In
			 generalThe Board may require a qualified area to provide
			 non-Federal matching funds with respect to grants awarded under this section,
			 except that the amount of any matching requirements shall not exceed the amount
			 of the grant award.
					(2)Sliding
			 scaleThe amount of matching funds required under paragraph (1)
			 shall be established based on a sliding scale that takes into account—
						(A)the poverty of
			 the population to be targeted by the qualified entity; and
						(B)the ability of
			 the qualified entity to obtain such matching funds.
						(3)In-kind
			 contributionsThe Board shall permit qualified areas to comply
			 with a matching requirement under paragraph (2) in whole or in part with
			 in-kind contributions, including administrative expenses.
					205.Waiver
			 program
				(a)EstablishmentThe
			 Board shall develop and publish guidelines to provide for a waiver of the
			 application of any or all of the provisions of law described in subsection (c),
			 with respect to a qualified area under the National Competition.
				(b)AuthorizationThe
			 Board shall grant a waiver to a qualified areas that has been selected by the
			 Board as a winner under the National Competition.
				(c)Provisions of
			 law To be waivedThe provisions of law described in this
			 subsection are the following:
					(1)The Community
			 Services Block Grant Act (42 U.S.C. 9901 et seq.).
					(2)The Head Start
			 Act (42 U.S.C. 9831 et seq.).
					(3)The Low-Income
			 Home Energy Assistance Act of 1981 (42 U.S.C. 8621 et seq.).
					(4)The supplemental
			 nutrition assistance program under the Richard B. Russell National School Lunch
			 Act (7 U.S.C. 2011 et seq.).
					(5)The
			 Weatherization Assistance for Low-Income Persons Program under the Energy
			 Conservation and Production Act (42 U.S.C. 6861 et seq.).
					(6)The Jobs Corps
			 program under subtitle C of title I of the Workforce Investment Act of 1998 (29
			 U.S.C. 2881 et seq.).
					(7)The Temporary
			 Assistance to Needy Families Program under title IV of the Social Security Act
			 (42 U.S.C. 601 et seq.).
					(8)The Workforce
			 Investment Act of 1998 (29 U.S.C. 2801 et seq.).
					(d)Hold
			 harmlessNotwithstanding any other provision of law, the amount
			 received by an individual under this Act in any program year shall not be less
			 than the amount that individual would otherwise have received under any
			 provision of law described in subsection (c) during such year.
				206.Tax
			 incentivesA qualified area
			 that is selected to participate in the National Competition by the Board shall
			 be eligible for targeted tax incentives as established under title III.
			207.Application
			 and administration
				(a)Design
			 principlesIn approving an application for participation in the
			 National Competition under this title, the Board may give preference to
			 eligible areas that include the creation of an individual opportunity plan (as
			 described in subsection (b)) as well as the following design principles as
			 contained in the Local Opportunity Plan (as established in section
			 102(d)(1)):
					(1)Basing poverty
			 reduction and prevention services on the Human Development Index as a measure
			 of the level of poverty for individuals and households.
					(2)A model of
			 poverty reduction and prevention that includes the varying levels of service
			 for individuals and is adjusted to reflect the needs of individuals and
			 households at different stages of poverty. The different levels of service may
			 be structured to reflect the following levels of assistance:
						(A)For low-income
			 individuals and families requiring services to prevent reliance on more
			 expensive government programs, services shall focus on intervention, including
			 such services as mortgage assistance, debt relief, housing and voucher
			 assistance, and job development and placement.
						(B)For low-income
			 individuals and families currently relying on at least one government program
			 for basic needs such as food or housing, services shall be tailored to meet
			 specific needs identified in a unique individual opportunity plan adopted by
			 intensive client advocacy.
						(C)For individuals
			 at or below the Federal Poverty Guidelines, the continued provision of long
			 term services shall be made available.
						(3)An individual
			 opportunity plan (as provided for in subsection (b)).
					(4)Intensive client
			 advocacy, as defined in guidelines to be developed and published by the
			 Board.
					(5)Detailed
			 evaluation practices, as defined in guidelines to be developed and published by
			 the Board.
					(b)Individual
			 opportunity plansThe Board shall develop and publish guidelines
			 for the establishment of individual opportunity plans, which, at a minimum
			 shall consist of—
					(1)an assessment of
			 the unique strengths and needs of the individual and the identification of
			 services appropriate to meet such needs; and
					(2)a written
			 individualized opportunity plan developed by a multidisciplinary team,
			 including a description of measurable results and outcomes expecting to be
			 achieved as a result of implementation of the plan.
					(c)Participation
			 in National CompetitionThe Board shall select a total of 10
			 qualified areas for participation in the National Competition. Such areas shall
			 include—
					(1)not less than 3
			 rural areas as defined by this Act; and
					(2)not less than 1
			 qualified area that is located in a county in which a qualified military
			 installation or a county adjacent to a qualified military installation is
			 located.
					IIICommunity
			 renewal incentives
			301.Community
			 renewal savings
				(a)In
			 generalEach Local Opportunity Board shall implement a method to
			 calculate the community renewal savings achieved through the implementation of
			 its Local Opportunity Plan.
				(b)Community
			 renewal savingsFor the purposes of this Act, the term
			 community renewal savings means the present dollar value of the
			 total Federal and State funds directly or indirectly saved by the Local
			 Opportunity Board for individuals successfully assisted through the Local
			 Opportunity Plan.
				(c)FactorsThe
			 community renewal savings shall be measured by criteria identified by the Local
			 Opportunity Board in valuing the effectiveness of each program in the Local
			 Opportunity Plan, but shall include the following:
					(1)Present dollar
			 value of increasing the income of an individual successfully assisted by a
			 Local Opportunity Plan.
					(2)Present dollar
			 value of an individual graduating high school.
					(3)Funds expended by
			 the jurisdiction to assist an individual in each Local Opportunity Plan.
					(4)Funds expended if
			 an individual does not graduate high school.
					(d)AllocationThe
			 community renewal savings of a Local Opportunity Board shall be allocated as
			 follows:
					(1)50 percent to
			 reduce the public deficit.
					(2)25 percent to
			 fund community tax incentives.
					(3)25 percent to
			 fund, reinvest in, and expand programs and services under this Act.
					(e)Program
			 cost-Benefit ratioEach Local Opportunity Board shall calculate
			 the program cost-benefit ratio for each program under the Local Opportunity
			 Plan, which shall be the ratio of—
					(1)the cost of the
			 program measured by dollars; over
					(2)the benefit of
			 the program expressed in dollars.
					(f)ExampleThe
			 program cost-benefit ratio of a job training program is equal to the cost of
			 the program in dollars over the amount the program raises the earnings of the
			 enrollee during his or her lifetime, taking into account what the individual
			 would have earned without the job training program using local job market
			 data.
				302.Community tax
			 incentives
				(a)In
			 generalA dollar amount equal to 25 percent of the community
			 renewal savings shall be allocated to the community tax incentives.
				(b)Community tax
			 incentivesThe community tax incentives shall consist of the
			 following:
					(1)Renewal employer
			 refundable credit.
					(2)Unrelated
			 business taxable income deduction.
					(3)Qualified
			 community renewal contribution.
					(4)High school
			 graduation tax credit.
					(5)Modified new
			 markets tax credit.
					(6)Community renewal
			 bonds.
					303.Renewal
			 employer refundable credit
				(a)In
			 generalIn the case of any taxable year during the program
			 period, there shall be allowed a current year business credit in the amount of
			 $3,000 under section 38(b) of the Internal Revenue Code of 1986, with respect
			 to each retained worker employed by a qualified opportunity employer with
			 respect to which subsection (b)(4) is first satisfied during such taxable
			 year.
				(b)Retained
			 workerFor purposes of this section, the term retained
			 worker means any individual—
					(1)whose principal
			 place of abode is within the qualified area;
					(2)substantially all
			 of the services performed by such individual during the taxable year are
			 rendered within the qualified area;
					(3)who begins
			 employment with a qualified opportunity employer after the commencement of the
			 program period;
					(4)who certifies by
			 signed affidavit, under penalties of perjury, that such individual has not been
			 employed for more than 40 hours during the 90-day period ending on the date
			 such individual begins such employment;
					(5)who is not
			 employed by the qualified opportunity employer to replace another employee of
			 such employer unless such other employee separated from employment voluntarily
			 or for cause;
					(6)who is not an
			 individual described in section 51(i)(1) of the Internal Revenue Code of 1986
			 (applied by substituting qualified opportunity employer for
			 taxpayer each place that term appears);
					(7)who was employed
			 by the qualified opportunity employer on any date during the taxable
			 year;
					(8)who was so
			 employed by the qualified opportunity employer for a period of not less than 52
			 consecutive weeks;
					(9)whose wages (as
			 defined in section 3401(a) of the Internal Revenue Code of 1986) for such
			 employment during the last 26 weeks of such period equaled at least 110 percent
			 of such wages for the first 26 weeks of such period; and
					(10)who receives
			 health benefits at least equal to essential health benefits, as defined under
			 section 1302 of the Patient Protection and Affordable Care Act.
					(c)Qualified
			 opportunity employer
					(1)In
			 generalFor purposes of this section, the term qualified
			 opportunity employer means any employer—
						(A)having a place of
			 business in the qualified area;
						(B)subject to remit
			 withholding and employment taxes to the United States; and
						(C)designated by the
			 Local Opportunity Board, at its sole discretion, as a qualified opportunity
			 employer based on its hiring standards, employee benefits, and employee
			 retention statistics.
						(2)Types of
			 qualified opportunity employersA qualified opportunity employer
			 includes any person employing individuals within the qualified area as long as
			 such person meets the requirements under paragraph (1) and is not limited to
			 persons subject to income tax under subpart A of the Internal Revenue Code of
			 1986.
					(d)Limitation on
			 carrybacksNo portion of the unused credit under section 38 of
			 the Internal Revenue Code of 1986 for any taxable year which is attributable to
			 the increase in the current year business credit under this section may be
			 carried to a taxable year beginning before the date of the enactment of this
			 section.
				304.Unrelated
			 business taxable income deduction
				(a)In
			 generalIn the case of any taxable year during the program
			 period, there shall be allowed a deduction under section 512(a) of the Internal
			 Revenue Code of 1986 equal to the amount of 25 percent for any community
			 renewal expenditure during such taxable year.
				(b)Community
			 renewal expenditureFor purposes of this section, the term
			 community renewal expenditure means an expenditure made by a
			 qualified opportunity organization in furtherance of a qualified opportunity
			 program or service.
				(c)Qualified
			 opportunity organizationFor purposes of this section, the term
			 qualified opportunity organization means an organization—
					(1)which is
			 described in section 501(c)(3) of the Internal Revenue Code of 1986 and is
			 exempt from tax under section 501(a) of such Code (other than a private
			 foundation, as defined in section 509(a) of such Code, which is not an
			 operating foundation, as defined in section 4942(j)(3) of such Code);
			 and
					(2)is designated by
			 the Local Opportunity Board as being an eligible recipient of qualified
			 community renewal contributions based on the programs and services it proposes
			 to offer in furtherance of the Local Opportunity Plan.
					(d)Qualified
			 opportunity program or serviceFor purposes of this section, the
			 term qualified opportunity program or service means a program or
			 service conducted by a qualified opportunity organization that is designated by
			 the Local Opportunity Board as contributing importantly in accomplishing the
			 Local Opportunity Plan.
				305.Qualified
			 community renewal contribution
				(a)In
			 generalIn the case of any taxable year during the program
			 period, there shall be allowed a charitable contribution deduction under
			 section 170(a) of the Internal Revenue Code of 1986 equal to the amount of 120
			 percent of any qualified community renewal contribution donated during such
			 taxable year.
				(b)Qualified
			 community renewal contributionFor purposes of this section, the
			 term qualified community renewal contribution means a charitable
			 contribution of property described in section 170(c) of the Internal Revenue
			 Code of 1986, by an individual or corporation to a qualified opportunity
			 organization (as defined in section 304(c)).
				(c)Increased
			 charitable contribution deduction limitationFor the purposes of
			 this section, section 170 of the Internal Revenue Code of 1986 is
			 applied—
					(1)in the flush
			 language of subsection (b)(1)(A), by substituting 75 percent for
			 50 percent; and
					(2)in subsection
			 (b)(2)(A), by substituting 15 percent for 10
			 percent.
					(d)Exclusion from
			 alternative minimum taxable incomeIn any taxable year during
			 which a qualified community renewal contribution is properly claimed or carried
			 over, the amount of such qualified community renewal contribution shall not be
			 included in limiting the claimant’s total itemized deductions under the
			 Internal Revenue Code of 1986 (other than under subsection (c)) and shall be
			 excluded from the claimant’s calculation of alternative minimum taxable income
			 under such Code.
				306.High school
			 graduation tax credit
				(a)In
			 generalIn the case of any taxable year during the program
			 period, there shall be allowed to any eligible graduate or any taxpayer
			 claiming an eligible graduate as a dependent a credit against tax imposed by
			 subtitle A of the Internal Revenue Code of 1986 of a high school graduation tax
			 credit in the amount of $500.
				(b)Eligible
			 graduateFor the purposes of this section, the term
			 eligible graduate means any individual who graduates from a
			 qualified opportunity school.
				(c)Qualified
			 opportunity schoolFor the purposes of this section, the term
			 qualified opportunity school means—
					(1)a secondary
			 school located in the qualified area that includes grade 12; and
					(2)is designated by
			 the Local Opportunity Board as a qualified opportunity school based on certain
			 predetermined criteria, such as the average graduation rate.
					(d)No
			 limitationThe high school graduation tax credit shall be
			 considered a refundable tax credit under the Internal Revenue Code of 1986 and
			 is allowable based solely on the requirements stated in this section.
				307.Modified new
			 markets tax credit
				(a)In
			 generalIn the case of any taxable year during the program
			 period, the term low-income community as defined in section 45D of
			 the Internal Revenue Code of 1986 shall include the area within a qualified
			 area.
				(b)Qualified
			 equity investmentA qualified equity investment made pursuant to
			 section 45D of the Internal Revenue Code of 1986 in a qualified area in
			 accordance with subsection (a) shall qualify as such at the time of investment
			 and shall not fail to be considered a qualified equity investment upon
			 termination of the National Competition for Community Renewal.
				308.Earned income
			 tax credit
				(a)In
			 generalIn the case of any taxable year during the program
			 period, the Local Opportunity Board may submit to the National Opportunity
			 Board revisions to section 32 of the Internal Revenue Code of 1986 that modify
			 the eligibility or percentage requirements, or both, of the earned income tax
			 credit allowable to individuals residing in the qualified area.
				(b)AdoptionThe
			 National Opportunity Board, in its sole discretion, may approve all or part of
			 the modifications to the earned income tax credit by the Local Opportunity
			 Board. The National Opportunity Board shall base its decision to approve the
			 Local Opportunity Board’s proposed revisions to the earned income tax credit on
			 comprehensive data presented to the National Opportunity Board that the
			 proposed revisions will better serve the individuals residing in the qualified
			 area.
				(c)TerminationAt
			 the end of the program period, any revisions made to the earned income tax
			 credit requirements under the authority granted in this section shall terminate
			 and individuals residing in the qualified area shall be subject to the
			 provisions as stated in section 32 of the Internal Revenue Code of 1986.
				(d)ReportsBy
			 the end of each subsequent year following a taxable year of the program period,
			 the Local Opportunity Board shall report to the National Opportunity Board the
			 number of persons filing and the amount of credit allowed under the approved
			 revisions to the earned income tax credit as compared with the same statistics
			 in taxable years before the commencement of the program period.
				309.Community
			 renewal bonds
				(a)In
			 generalThe National Opportunity board, acting through the Local
			 Opportunity Boards, is hereby granted the authority to act on behalf of the
			 Secretary of Treasury to issue and sell community renewal bonds in face value
			 increments of $100 up to a maximum amount of $50,000,000 to assist the
			 financing of Local Opportunity Plans. Community renewal bonds shall bear a
			 coupon rate of 25 percent.
				(b)Community
			 renewal bondsCommunity renewal bonds shall be backed by the full
			 faith and credit of the United States Government.
				(c)AllocationProceeds
			 from the sale of community renewal bonds shall be allocated evenly among the
			 Local Opportunity Boards.
				(d)TermCommunity
			 renewal bonds shall have a maturity date of 7 years from the date of
			 issuance.
				(e)RepaymentRepayment
			 of community renewal bonds allocated to each Local Opportunity Board shall be
			 made from a portion of the community renewal savings allocated to the community
			 tax incentives for such Board.
				310.Anti-corruption
			 provisionIt shall be unlawful
			 for any person—
				(1)to claim a
			 community renewal incentive who does not meet the requirements set forth in
			 this Act; and
				(2)to use funds
			 appropriated under this Act for any purpose for which such funds were not
			 authorized.
				IVCompetitions for
			 innovation in client advocacy and evaluation
			401.Client
			 advocacy competition
				(a)In
			 generalThe Board shall be authorized to establish and administer
			 a program to award competitive grants, in the amount of $5,000,000, to eligible
			 entities to provide for the development of a client advocacy and consumer
			 services technology platform.
				(b)Eligible
			 entityThe Board shall establish criteria that an entity must
			 comply with to be considered an eligible entity for purposes of this
			 section
				(c)Priority
			 considerationThe Board shall establish criteria for the awarding
			 of grants under this section and shall give priority consideration to eligible
			 entities that establish a platform which shall include—
					(1)single source
			 data entry that will be imported into multiple data entry points;
					(2)a user-friendly
			 interface;
					(3)data that is
			 interoperable across numerous programs;
					(4)calculations
			 based on the Human Development Index or another alternative poverty
			 measurement;
					(5)security
			 requirements;
					(6)assisting the
			 case manager and consumer with establishing short and long term goals;
			 and
					(7)low-cost or
			 cost-effective replication abilities.
					(d)Client advocacy
			 and consumer services technologyIn awarding grants under this
			 section the Board shall give preference to those eligible entities that are, on
			 the date of enactment of this Act, operating a client advocacy and consumer
			 services technology platform.
				402.Evaluation
			 competition
				(a)In
			 generalThe Board shall be authorized to establish and administer
			 a program to award competitive grants, in the amount of $5,000,000, to eligible
			 entities to provide for the development of a social services evaluation
			 method.
				(b)Eligible
			 entityThe Board shall establish criteria that an entity must
			 comply with to be considered an eligible entity for purposes of this section,
			 with preference to be given to those entities in academia or research-oriented
			 fields.
				(c)Social service
			 evaluationThe Board shall establish criteria for the awarding of
			 grants under this section and may consider, in establishing such criteria, the
			 extent to which the proposed social service evaluation method to be developed
			 under the grant would uniquely measure social service interventions with high
			 predictability for programs that will be successful when serving a high volume
			 of individuals.
				VReport to
			 Congress
			501.Report to
			 Congress
				(a)BoardNot
			 later than 1 year after the end of the third and fifth fiscal years during
			 which the program under this Act is implemented, the Board shall submit to the
			 Congress a report that—
					(1)summarizes all
			 activities carried out under this Act; and
					(2)sets forth any
			 findings, conclusions, or recommendations of the Board as a result of such
			 activities.
					(b)Government
			 accountability officeNot later the end of the third and the
			 fifth fiscal year during which the program under this Act is implemented, the
			 Comptroller General of the United States shall submit a report to Congress that
			 contains—
					(1)a description of
			 the savings in Federal programs accrued as a result of this Act;
					(2)a description of
			 the success and effectiveness of the reforms contained in this Act; and
					(3)recommendations
			 for improvement in the administration of the programs under this Act.
					VIAuthorization of
			 appropriations
			601.Authorization
			 of appropriationsFor the
			 purposes of carrying out this Act, there are authorized to be appropriated
			 $125,000,000 for the first fiscal year in which the National Competition is
			 implemented, and for each of the five succeeding fiscal years.
			
